September 10, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 18, “the midpoint” lacks antecedent basis.  To what is “midpoint” is applicant referring?  When Applicant defines to what the “midpoint” is referring, he must begin the definition with - - a - -, such as - - the support element having a midpoint …..- - or - - the support member having a midpoint …..- -.  .  Is “the midpoint”  referring to a midpoint of the “support member” or the “support element”, or something else?  On line 19, is “the third lateral side and the fourth lateral side” referring to the third lateral side and the fourth lateral side of the “support member”?  It is not clear if Applicant is referring to the third lateral side and the fourth lateral side of the support member or the third lateral side and the fourth lateral side of the support element.  If Applicant is referring to the third lateral side and the fourth lateral side of the “support element”, then it would lack antecedent basis.
In claim 4, line 4, should the “the support member” be  - - the support element - - instead?
In claim 7, line 3, should the “the support member” be  - - the support element - - instead?
In claim 15, line 26, “the midpoint” lacks antecedent basis.  Again, to what is “midpoint” is applicant referring?  The same clarification requested above is needed as in Claim 15. On line 27, is “the third lateral side and the fourth lateral side” referring to the third lateral side and the fourth lateral side of the “support member”?  It is not clear if Applicant is referring to the third lateral side and the fourth lateral side of the support member or the third lateral side and the fourth lateral side of the support element.  If Applicant is referring to the third lateral side and the fourth lateral side of the “support element”, then it would lack antecedent basis.
In claim 16, line 17, “the midpoint” lacks antecedent basis.  Again, to what is “midpoint” is applicant referring? The same clarification requested above is needed as in Claims 1 and 15.  On line 19, is “the third lateral side and the fourth lateral side” referring to the third lateral side and the fourth lateral side of the “support member”?  It is not clear if Applicant is referring to the third lateral side and the fourth lateral side of the support member or the third lateral side and the fourth lateral side of the support element.  If Applicant is referring to the third lateral side and the fourth lateral side of the “support element”, then it would lack antecedent basis.
In claim 20, line 2, “the midpoint” lacks antecedent basis.  See the 112/2nd rejection of claims 1 and 15-16 above.
The aforementioned problems ender the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12, 15, and 20, so far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al (U.S. Patent  No. 7,607,738 B2).

    PNG
    media_image1.png
    196
    230
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    199
    346
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    301
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    149
    275
    media_image4.png
    Greyscale

As for claims 1 and 15, Gregory et al teach a support apparatus for supporting at least a portion of a gluteal region of a user while the user is seated in a seating apparatus comprising a seating surface, a back support surface and a transition region at the intersection of the seating surface and the back support surface, comprising: a support member comprising a first side and a second side, wherein the first side is structured to support at least a portion of the gluteal region of the user; wherein the support member defines first and second lateral sides defining a width therebetween and third and fourth lateral sides defining a length therebetween, wherein the length is greater than the width, and a support element 126 (see Fig. 8) extending from the second side of the support member and structured to position the support member at the transition region of seating apparatus such that the support member extends between the seating surface and the back support surface of the seating apparatus,  the support element comprising a substantially triangular cross section defined by a terminal end, a first side extending from the second side of the support member to the terminal end, and a second side extending from the second side of the support member to the terminal end, and wherein at the terminal end the first side of the support element and the second side of the support element define an angle between 35 degrees and 120 degrees, and wherein the support element extends along the length of the second side of the support member and defines a thickness and wherein the thickness of the support element at the midpoint along the length is greater than the thickness of the support element at both the third lateral side and the fourth lateral side..  
As for claim 2, Gregory et al teach that the support member comprises: a first support portion positioned on a first surface of the support body structured to support at least a portion of the gluteal region of the user; and a second support portion positioned adjacent to the first support member on the first surface of the support body, wherein the second support portion is structured to relieve pressure of and to support a region proximate a coccyx of the user (see the specification where it reads “Defined in the back surface 22 and the transition region between the seat surface 21 and the back surface is the deep sacrum and coccyx groove, cutout, or pocket 24, as shown in FIG. 1. The sacral-coccyx  groove 24 starts above the base of the sacrum at the top of the back surface 22 and extends to just in front of the anterior portion of the ischial tuberosities. The sacral- coccyx  groove 24 extends forward past the coccyx , which advantageously allows for an improper seated posture (e.g., slouching) while still imparting the benefits of the groove. The depth and width of the sacral- coccyx  groove 24 vary along its proximal-distal path to allow for the sacral stabilization and supporting ovals 23 to apply pressure to the piriformis musculature. Generally, the depth of the sacral- coccyx  groove 24 should be between 1/2 inch and up to 2 inches. Its width should vary in size from about 11/2 inches to 3 inches. Preferably, the shape of the groove 24 flares outward and deepens as it extends in a distal direction to provide space for the coccyx. Advantageously, the depth of the sacral-coccyx groove removes pressure and tension from the sacrum and coccyx and yet still leaves enough room for support of the buttocks and gluteus region.”).  
As for claim 3, Gregory et al teach that the second support portion is positioned within a central portion of the first surface.  
As for claim 4, Gregory et al teach that the support element comprises a first side structured to contact the back support surface and a second side capable of contacting the seating surface of the seating apparatus, when positioned within the transition region of the seating apparatus, such that the support member extends between the seating surface and the back support surface of the seating apparatus.  
As for claim 5, Gregory et al teach that the first side and the second side are substantially orthogonal.  
As for claim 6, Gregory et al teach that the support apparatus is symmetrical such that the second side of the support element is capable of contacting the back 20WO 2020/081685PCT/US2019/056540support surface and the first side of the support element is capable of contacting the seating surface.
As for claims 7, Gregory et al teach that the first side of the support element and the second side of the support element define a protrusion 26 is capable of being positioned within the transition region of the seating apparatus such that the support member extends between the seating surface and the back support surface of the seating apparatus.
As for claim 9, Gregory et al teach that the support member comprises a planar surface structured to support at least a portion of the gluteal region of the user.  
As for claim 10, Gregory et al teach that the support member comprises a concave depression structured to support at least a portion of the gluteal region of the user.  
As for claim 11, Gregory et al teach that wherein the support member comprises a convex projection structured to support at least a portion of the gluteal region of the user.  
As for claim 12, Gregory et al teach that assembled with the seating apparatus such that the user may be seated in the seating apparatus without material displacement of the user.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (U.S. Patent  No. 7,607,738 B2) in view of Smith (U.S. Patent No. 5,974,607), or Redewill (U.S. Patent No. 5,313,678), or Fiore (U.S. Patent No. 4,550,458).
Gregory et al teach the structure substantially as claimed but do not teach an outer cover structured to at least partially enclose the support body. However, Smith, Redewill, and Fiore all teach an outer cover structured to at least partially enclose a support body.  It would have been obvious and well within the level of ordinary skill in the art to modify the support apparatus, as taught by Gregory et al, to include an outer cover, as taught by Smith, Redewill, and Fiore, since it would keep the support clean and protect it. The cover could also be removed to be washed

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (U.S. Patent  No. 7,607,738 B2).
Gregory et al teach an obvious use of the structures as claimed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (U.S. Patent  No. 7,607,738 B2) in view of Smith (U.S. Patent No. 5,974,607), or Redewill (U.S. Patent No. 5,313,678), or Fiore (U.S. Patent No. 4,550,458).
Gregory et al in view of Smith or Redewill or Fiore teach an obvious use of the structures as claimed.

Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (U.S. Patent  No. 7,607,738 B2) in view of Berube (U.S. Patent No. 8,695,135 B2).
Gregory et al teaches the structure substantially as claimed but does not teach that the 
the support member comprises memory foam and the support element comprise memory foam.

    PNG
    media_image5.png
    161
    149
    media_image5.png
    Greyscale

	However, Berube teaches a sacrum support pillow 10 made of  memory foam.  It would have been obvious and well within the level of ordinary skill in the art to make the support apparatus, as taught by Gregory et al, from a memory foam, as taught by Berube, since the
flexibility of the memory foam will allow the support member to contour to almost any shape of a user’s gluteal region.  It would also have been obvious and well within the level of ordinary skill in the art to make the support element from memory foam or to replace the support element of Gregory et al with a memory foam support element, since would allow the support element to contour or fit into the crevice of any seat design when pressure is applied by the person utilizing it and make it much easier to fit onto a seat or to be inserted into crevice of the seat as well as prevent damage to the seat.  In fact, the sacrum support pillow 10, if made in a suitable or comparable size, could be attached to the support apparatus of Gregory et al at the same location on the bottom where the support element (base 126) is attached and serve the same purpose and function just as well.

Remarks

	Applicant argues that both that “base 126 of Gregory "is divided into two laterally separated grid structures. . .configured to follow the contour of the underside of the seat surface 121, but to be flat or straight on its bottom surface." (See Gregory at Col. 8, lines 10-15). Nowhere does Gregory teach or suggest that the base 126 at the midpoint along the length is greater than the thickness at both the third lateral side and the fourth lateral side.”
However, nowhere in Claims 1 and 15-16 has Applicant defined that the “support element” is a solid structure.  Applicant only defines “a support element extending from the second side of the support member and structured to position the support member at the transition region of the seating apparatus such that the support member extends between the seating surface and the back support surface of the seating apparatus, the support element comprising a substantially triangular cross section defined by a terminal end, a first side extending from the second side of the support member to the terminal end, and a second side extending from the second side of the support member to the terminal end, and wherein at the terminal end the first side of the support element and the second side of the support element define an angle between 35 degrees and 120 degrees”.  The “base 126”, which the Examiner considers to be the structural equivalent of the “support element” of the present invention, meets those limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636